Citation Nr: 1414876	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left hip disability, to include degenerative joint disease (DJD).

4.  Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD).

5.  Entitlement to an initial rating in excess of 70 percent for schizoaffective disorder.

6.  Entitlement to an initial rating in excess of 10 percent for residuals of a head injury with headaches.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

8.  Entitlement to an effective date earlier than June 21, 2006, for the grant of service connection for schizoaffective disorder.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to August 1979.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  In April 2011, the Board remanded claims to the Agency of Original Jurisdiction (AOJ) for additional development.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Board notes that additional VA outpatient treatment records have been associated with his electronic folder in Virtual VA.  

The issues of entitlement to service connection for a left knee disability, an increased rating for residuals of a head injury, a TDIU, and an earlier effective date for the grant of service connection for schizoaffective disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a March 1980 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability because the evidence did not show that he had a current left knee disability.  The Veteran did not appeal and new and material evidence was not received within the one-year appeal period.  

2.  The evidence received since the March 1980 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  

3.  A left hip disability, to include DJD, did not manifest in service or within one year of discharge from active duty, and there is no competent and credible evidence of a nexus between a current left hip disability and service.

4.  A low back disability, to include DDD, did not manifest in service and there is no competent and credible evidence of a nexus between a current low back disability and service.

5.  Since the effective date of service connection, the Veteran's schizoaffective disorder was manifested by not more than occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The March 1980 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Evidence received since the March 1980 rating decision is new and material and the claim of entitlement to service connection for a left knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A left hip disability, to include DJD, was not incurred in or aggravated by service and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  A low back disability, to include DDD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The criteria for an initial evaluation in excess of 70 percent for schizoaffective disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9211 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Regarding the Veteran's request to reopen the previously denied claim of entitlement to service connection for a left knee disability, given the fact the Board is reopening the claim, a discussion of VA's duties to assist and notify is not necessary for that aspect of the claim.  

Regarding the increased rating claim, the claim arose from the disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding the service connection claims, VA's notice requirements were met in a May 2007 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

Accordingly, the duty to notify has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue on appeal has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been obtained, to include private treatment records from Dr. H.J. and VA outpatient treatment records.  The Veteran was medically evaluated in conjunction with his schizoaffective disorder in January 2007, November 2007, December 2009, and September 2010.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

With respect to the claims of entitlement to service connection for left hip and low back disabilities, the Board notes that the Veteran has not been provided with VA examinations or medical opinions regarding these matters.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006). 

In this case, as will be discussed in detail below, the Veteran asserts that he injured his low back and left hip during basic training and that he has continued to have problems since service; however, the Board concludes that such allegation is not credible.  Immediately following service discharge, the Veteran submitted an original claim for service connection for the head injury he sustained in service.  When he was examined in October 1979, the examiner noted that the Veteran reported he had injured his left knee in basic training.  The Veteran's allegation is that he also injured his left hip and low back at that time as well and that he has had chronic pain in those three areas since the in-service injury.  However, the Board finds as fact that had the Veteran been experiencing low back and/or left hip pain, he would have reported that as well when he was examined in October 1979.  See Kahana v. Shinseki, 24 Vet. App. 428, 439-440 (2011) (Lance, J., concurring) (Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present).  Thus, the Board rejects the Veteran's allegation of having sustained an injury to his low back and left hip in service.  Further, the Veteran's allegation of chronic pain in those areas since the in-service injury is also refuted by the record.  When seen in April 2002, the VA examiner asked the Veteran if he had any significant health problems, including back problems and arthritis.  The examiner checked, "Other," and wrote, "No Medical Problems."  See April 3, 2002, VA treatment record.  Thus, the Veteran's statements as to continuing symptoms of left hip and low back pain since the alleged in-service injury are accorded no weight, as the Board finds his statements lack credibility.

Further, the first documented complaints of back and hip pain is in August 2003, and there is no credible indication any current low back or left hip disability is related to service.  Under these circumstances, the Board finds that VA examinations are not required, even under the low threshold of McLendon.  

Finally, it is noted that the Board remanded the claims for additional development in April 2011.  The Social Security Administration (SSA) indicated that no records existed and the Veteran stated that he never applied for SSA benefits.  See April 2011 response from SSA, and an August 2011 statement from the Veteran.  Therefore, no further action is required.  All of the Veteran's outstanding VA outpatient treatment records were obtained.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Claim to Reopen

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 C.F.R. § 3.156(a).  Evidence submitted is presumed credible for the purposes of reopening the claim, Duran v. Brown, 7 Vet. App. 216 (1995), and the threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010). 

In this case, service connection for a left knee disability was originally denied in a March 1980 rating decision because the evidence did not show that the Veteran had a current left knee disability.  The Veteran was notified of the decision and his appellate rights, but he did not appeal.  New and material evidence was not received within one year of the determination.  Therefore, the decision became final.  

The evidence received since the final March 1980 rating decision is new and material.  In particular, a May 2009 VA outpatient treatment record notes an impression of DJD of the knees.  As this evidence is neither cumulative nor redundant and relates to an unestablished fact needed to establish service connection (i.e., a current disability), reopening the claim is warranted. 

III.  Service Connection for Left Hip and Low Back Disabilities

The Veteran asserts that he injured his left hip and low back when he fell into a "fox hole" during service.  See March 2007 notice of disagreement (NOD).  The Veteran's mother stated that he told her he injured himself in service and that he complained of hip and back pain after he returned home.  See June 2006 written statement.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to the chronic disorders as listed in 38 C.F.R. § 3.309(a)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to the low back and left hip.  At his August 1979 discharge examination, his spine and lower extremities were normal.  

Post-service, the Veteran complained of left knee pain only during a VA October 1979 VA examination.  X-rays of the left hip were normal.  

VA outpatient treatment records reflect that the Veteran was asked if he had any significant health problems, including back problems or arthritis, and the Veteran denied any such problems.  The examiner wrote, "No Medical Problems."  In May 2013, the Veteran denied having any joint pain or swelling.  The examiner examined the Veteran's extremities and reported there was no edema, clubbing or cyanosis, no significant joint deformities, and that distal pulses were present bilaterally.  In July 2003, the examiner noted that the Veteran's joints had no swelling.  The first documented complaint of left hip and low back pain was in August 2003.  X-rays of the pelvis revealed degenerative changes in both hips with narrowing of the superior joint space and sclerosis of the acetabular roofs.  In March 2005, X-rays of the lumbar spine were normal.  In August 2006, X-rays of the lumbar spine revealed early DDD.  Subsequent VA records note generalized complaints of joint pain, including in the low back and left hip.  In May 2009, the assessment was DDD of the spine and DJD of the hips.  

Initially, the Board notes that it has considered the lay statements in support of the Veteran's claim.  See 38 U.S.C.A. § 1154(a) (requiring that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits).  The Board does not find that the Veteran's statements are credible for the reasons described above.  He has reported that he injured his low back and left hip in service and that those areas had been bothering him since that time.  However, at the time of the October 1979 VA examination, the Veteran reported left knee pain only.  Again, had the Veteran been experiencing left hip and/or low back pain, the Board finds as fact that he would have reported such symptoms to the examiner.  See Kahana, 24 Vet. App. at 439-440.  The October 1979 X-ray of the left hip, which was taken only two months after discharge, was normal.  Additionally, when the Veteran was asked about any significant health problems in April 2002, including back problems and arthritis, he denied any medical problems.  Thus, the Board finds that the Veteran's April 2002 statement refutes his allegation of chronic pain in the left hip and low back since service.  His August 1979 discharge examination indicated that his spine and lower extremities were normal.  These facts tend to make it less likely that the current disabilities are related to an in-service injury or that the Veteran has had chronic pain in these areas since service.

The record also reflects that the Veteran has repeatedly been described as a poor historian.  See, e.g., an October 2006 record from Dr. D.J., and VA examinations conducted in January 2007, December 2009, and September 2010.  The Veteran has also reported having problems with his memory and cognitive impairment.  See, e.g., a January 2007 statement, a November 2007 VA examination.  In September 2010, Structured Inventory of Malingered Symptomatology (SIMS) testing revealed an inaccurate self-report of symptoms and subsequent testing was considered invalid.  For these reasons, the Board finds the Veteran's statements lack credibility.  Moreover, because the Veteran's mother's statements are based on his self-reported history rather than her own actual observations, this evidence lacks probative value.  The Veteran's complaints in October 1979 involved his left knee only, and the Board accords more probative value to documented clinical findings by a medical professional than statements made by the Veteran and his mother more than 25 years following service discharge.

The preponderance of the evidence reflects that the Veteran's left hip DJD and lumbar spine DDD did not manifest in service.  See 38 C.F.R. § 3.303(a).  Left hip DJD was diagnosed by X-rays taken in August 2003, and lumbar spine DDD was diagnosed in August 2006 with complaints of pain beginning in August 2003.  To the extent he has been diagnosed with arthritis in the left hip, the evidence does not reflect that the arthritis was compensably disabling within one year of discharge from active duty.  See 38 C.F.R. §§ 3.307, 3.309; and the October 1979 X-rays (normal left hip).

To the extent the Veteran has alleged continuity of symptomatology, there is no showing of chronic disease (i.e., left hip arthritis) in service or a combination of manifestations sufficient to identify a disease entity and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337.  There were no left hip complaints in service and no ongoing treatment.  The October 1979 X-rays of the left hip were normal.  The first complaint of left hip pain occurred in 2003, after the Veteran had denied arthritis or joint swelling in 2002 and earlier in 2003, which is more than 20 years following service discharge.  This evidence tends to make it less likely that the current disabilities are related to an in-service injury or the Veteran has had chronic pain in these areas since service.  

Although the Veteran has established the first element of service connection (i.e. current disabilities of the left hip and low back), he has failed to credibly establish an in-service event, injury, or disease (the second element) or the existence of a nexus between the claimed disabilities and service (the third element).  As such, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for left hip and low back disabilities.  Therefore, the benefit of the doubt doctrine is not for application, and the claims are denied. See 38 C.F.R. § 3.102.

IV.  Increased Rating for Schizoaffective Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected schizoaffective disorder has been evaluated as 70 percent disabling under Diagnostic Code 9211; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial rating in excess of 70 percent for schizoaffective disorder is not warranted since the effective date of service connection.  

An October 2006 private psychiatric evaluation by Dr. H.J. reflects the Veteran's history of a head injury during service and post-injury reports of headaches, difficulty concentrating, and personality changes.  He reported that he heard voices that sometimes commanded him to kill himself.  He also reported depressed mood and being extremely irritable and angry.  He also reported poor sleep.  He said he had been treated at VA and that the medication he was prescribed took the voices away and helped him calm down and sleep, but he felt groggy in the morning and had difficulty concentrating at work.  The psychiatrist noted that the Veteran was taking Depakote and Risperdal, which helped a lot, but that he was still being under-treated and there was room for improvement.  The psychiatrist believed that the Veteran had a significant cognitive function problem and noted that the Veteran was agitated and nervous, was hearing voices, and was unable to give much of a story.  The psychiatrist opined that it was difficult to pinpoint the Veteran's problem, but believed that his psychiatric illness "affected his function to a great deal.  He was not able to sustain to work and social relationship.  The problem with him also is that he does not take the medication in order to work and in my opinion, he should not work, and he should be compliant with the medication as prescribed to prevent further attack and to prevent the psychosis."  The diagnoses were cognitive deficiency related to closed head injury, schizoaffective disorder by history, and depressive disorder due to general medical condition.  The psychiatrist assigned an overall GAF score of 32.  

Private treatment records from Dr. J.H. dated from October 2006 to October 2007 reflect that the Veteran continued to work.  In October 2006, he reported that he was not taking his medication because it would slow him down at work.  He was anxious and exhibited a little "word searching."  In December 2006, it was noted that the Veteran had been crying over a friend who had been killed.  He appeared more relaxed.  

The report of a January 2007 VA examination reflects that the Veteran was considered a very poor historian.  He reported that he had difficulty functioning since he struck his head in service and had felt depressed since then.  He said he occasionally felt sad and cried, but had never been suicidal.  He said his appetite and sleep were "fair" and his ability to concentrate was "not real good."  He reported occasional auditory and visual hallucinations, especially at night.  He said he was suspicious and did not trust others, but that his temper was fair.  He also said that he was anxious.  He reported taking medication, which he said helped some.  He said that he worked doing odd jobs a day or two a week and had been doing that for 15 years.  He was married and had two children with whom he said he was close.  

On mental status evaluation, the Veteran was alert, cooperative, and casually dressed.  He answered some questions, but not others.  There were no loosened associations or flight of ideas.  He had no bizarre movements or tics.  His mood was subdued and somewhat withdrawn.  His affect was blunted.  He denied any current homicidal or suicidal ideation or intent.  He had no impairment of communication, although he admitted to both auditory and visual hallucinations.  He denied any delusions or ideas of reference.  He was oriented times three.  His memory, both remote and recent, appeared to be marginal.  Insight and judgment also appeared marginal, as well as his intellectual capacity.  The diagnoses were schizoaffective disorder and borderline IQ.  The GAF score assigned was 48.  The examiner indicated that the Veteran had a longstanding maladaptive pattern of behavior and somewhat limited coping capacity and marked intolerance to stress that first manifested itself while on active duty.  

An August 2007 private treatment record from Dr. J.H. reflects that the Veteran reported feeling a little better on medication and was sleeping better.  He said he did not hear many voices, but that the medication made him tired in the morning.  He reported that his mood was "okay."  His affect was dull and he had poor thought content.  In October 2007, he reported that he was doing okay and continued to work.  He denied hearing voices and said he was doing much better.  His affect was constricted and his thought processes were within normal limits.  

The report of a November 2007 VA examination reflects that the Veteran reported an increase in the overall level of symptomatology despite treatment.  He said he was getting about six hours of sleep in a typical night, awakening three or four times through the night.  He reported having difficulty with anger, irritability, decreased energy and crying spells about two times per week.  He said he had been having panic attacks occurring about every day and was afraid to leave the house and be by himself.  He said that his current medication was not particular helpful.  He reported that he stopped working because of his anxiety, depression, and cognitive problems.  The examiner noted that the Veteran appeared to be unemployable given his psychiatric issues.  

On mental status evaluation, it was noted that the Veteran had slowed thought processes and even perhaps some blocking.  It was noted that his overall level of cognitive functioning seemed below that expected with someone even with a diagnosed IQ in the borderline range.  He reported being moderately to severely depressed most of the time and also had difficulty sleeping with daily panic attacks and some associated agoraphobia.  Insight and judgment appeared to be very superficial and limited.  The diagnoses were schizoaffective disorder, panic disorder with agoraphobia, and probable cognitive disorder.  The examiner indicated that the diagnoses mutually exacerbated each other and that it would not be possible to distinguish the level of dysfunction attributable to each one without resorting to speculation.  The GAF score assigned was 40.  The examiner indicated that the Veteran should be considered incompetent for financial purposes in the VA system.  

A January 2008 private treatment record reflects that the Veteran reported that he had not been working and was doing a little worse.  His mood was described as "rotten" and his affect was constricted.  In April 2008, he reported having problems concentrating and feeling anxious.  He said he had not been hearing voices lately.  He denied suicidal and homicidal ideation and his affect was described as bright.  In June 2008, he reported that he was surviving and had not been totally compliant with his medications.  He said his energy was very poor and he was anxious.  He said he stayed home all the time and did not like crowds.  He reported feeling very frustrated.  His affect was dull and constricted.  He denied auditory and visual hallucinations.  He also denied suicidal and homicidal ideations.  In November 2008, He reported that had not been working or leaving the house.  He appeared disheveled and unkempt.  He denied auditory and visual hallucinations.  He also denied suicidal and homicidal ideations.  

A November 2008 VA mental health intake note reflects that the Veteran reported that he had stopped taking his medication because he could not afford to pay for it.  He said he had been having visual and auditory hallucinations intermittently telling him to hurt himself.  He reported depressed mood, withdrawal, loss of motivation, and decreased appetite.  The clinician discussed with the Veteran his willingness to be followed at VA for medication management.  A follow-up record notes that the Veteran could not recall the last time he worked.  He supported himself through VA compensation.  He had been married for over twenty years and had two children who lived with him.  He denied having any hobbies.  He was oriented and appropriately dressed.  His mood was appropriate and calm.  His thoughts were organized and goal directed.  He reported hearing voices and having passive suicidal ideations, but did not have any plan or intent.  He said that he started to feel this way, he knew it was time to take his medication.  He reported having depressed mood, mood swings, and some irritability.  His insight and judgment were intact.  The GAF score assigned was 60.  

In a January 2009 letter, Dr. J.H. opined that the Veteran was competent to handle his own funds.  He noted that the Veteran and his wife had been in the same house and paying their mortgage for at least eight years.  He also was current on his utility payments and personally provided for his grandchild.  It was also noted that the Veteran was taking his medication and was stable.  A treatment record dated the same day reflects that the Veteran was doing well on his medications.  He had no psychosis or delusions.  He denied auditory and visual hallucinations.  He also denied suicidal and homicidal ideations.  He appeared disheveled, unkempt, and anxious.  

A May 2009 private treatment record from Dr. J.H. reflects that the Veteran reported that the medications were helping and he was not hearing voices.  He was not working.  He appeared disheveled and unkempt.  He denied auditory and visual hallucinations.  He also denied suicidal ideation.  

A July 2009 VA outpatient record indicates that a depression screening was negative.  

A September 2009 private treatment record from Dr. J.H. reflects that the Veteran was about the same.  He was still having interrupted sleep and low sex drive.  He said things at home were okay.  He reported that the medications were helping him and he felt more organized.  He said that he was still getting agitated, but felt much better than before.  He was disheveled and unkempt.  He had linear thought processes with no psychosis.  

The report of a December 2009 VA examination reflects that the Veteran reported having auditory hallucinations and that sometimes when he looked at things they appeared to be moving.  He said that his sleep was sporadic, and that his appetite and concentration were fair.  He said he felt tense, sometimes sad, and cried occasionally.  His interest and energy were diminished.  He denied having any panic attacks.  He said he was taking his medication and that it seemed to help.  He reported no side effects.  He said he lived with his wife and did limited chores around the house.  He reported that he did not have any friends and that he sat around in his house a lot and occasionally went to church.  

On mental status evaluation, the Veteran was alert, cooperative, and casually dressed.  He volunteered very little information and was not considered a reliable historian.  There were no loosened associations or flight of ideas.  His mood was subdued but appropriate.  His affect was appropriate.  There were no homicidal or suicidal ideations or intent.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, or ideas of reference or suspiciousness. He was oriented times three.  His memory, both remote and recent, appeared adequate.  His insight and judgment appeared marginal.  His intellectual capacity was adequate.  The diagnosis was schizoaffective disorder and the GAF score assigned was 47.  The examiner opined that the Veteran was capable of managing his own financial affairs and that he had moderately severe and persistent symptoms of schizoaffective disorder.  It was noted that the Veteran was not working, was anxious at times, somewhat irritable occasionally, and stayed to himself.  He had few friends, occasionally went to church, and did not have a lot of interests.  The examiner opined that the Veteran's psychiatric symptoms resulted in significant impairment of employment and social functioning.  

A January 2010 private treatment record from Dr. J.H. reflects that the Veteran reported that his medication was making him very tired and that he stayed at home all the time.  He said he had no friends.  He denied auditory and visual hallucinations.  He also denied suicidal and homicidal ideation.  He appeared disheveled.  In June 2010, he reported that he still heard voices and things moving depending on whether he was taking his medications as prescribed.  He said that he slept off and on.  He appeared disheveled and unkempt.  He denied suicidal and homicidal ideation.  Some psychosis was noted.  

A June 2010 VA mental health record notes that the Veteran reported that he was doing "good."  It was noted that he was not suicidal, had no command hallucinations, exhibited good impulse control and judgment, and had insight.  His wife agreed that he was calmer on his medications.  

The report of September 2010 VA examination reflects that the Veteran's SIMS score indicated that his self-reported symptoms were inaccurate and that psychological testing was considered invalid.  It was noted that the Veteran was clean, neat, and appropriately dressed.  His speech was clear, coherent, and goal-directed.  He was cooperative and pleasant.  He reported that his mood was "doing good" and that he was surviving.  His attention was adequate for conversational purposes, but easily distracted during testing.  His thought processes were goal-directed.  His thought content was unremarkable.  His judgment was within normal limits.  His insight was fair and he denied homicidal and suicidal thoughts.  The examiner noted that the Veteran had a longstanding diagnosis of schizoaffective disorder.  A GAF score was not provided because of the likelihood of inaccurate self-report.  

In a September 2010 addendum report, a VA examiner opined that the symptoms attributable to solely the Veteran's schizoaffective disorder were auditory hallucinations, suspiciousness, mood disorder (depressed mood), and emotional lability.

An October 2010 private treatment record from Dr. J.H. reflects that the Veteran reported being tired all the time and having difficulty sleeping.  He said his mood was about the same and that he felt depressed occasionally.  He said that the continued to feel irritated.  He was disheveled and unkempt.  He denied auditory and visual hallucinations.  He also denied suicidal and homicidal ideation.  

A November 2010 VA outpatient treatment record indicates that a depression screening was negative.  A mental health record reflects that he reported that he was doing well.  He was not suicidal and was not experiencing command hallucinations.  A March 2011 mental health record notes that he reported that he was doing well.  He denied suicidal and homicidal ideations.  He also denied any command hallucinations.  The GAF score assigned was 60.

A June 2011 private treatment record from Dr. J.H. reflects that the Veteran reported feeling anxious easily.  A June 2011 VA mental health note reflects that the Veteran reported that he was doing well and had no complaints or concerns.  It was noted that he lived with his wife of 31 years and had no relationship issues.  He denied suicidal and homicidal ideation.  He denied command hallucinations.  He said that he had some auditory and visual hallucinations, especially at night.  The GAF score assigned was 60.  In September 2011, he also reported that he was doing well.  A December 2011 depression screening was negative.  In March 2012, he reported that he was doing fairly well.  He denied suicidal and homicidal ideation.  There was no evidence of psychosis.  

As an initial matter, the Board finds the examination reports during this time period are adequate as the examiners reviewed the claims file and pertinent history, examined the Veteran and provided findings and rationales in sufficient detail, and where applicable, provided clarification.  The VA examination reports, considered cumulatively, are thorough and supported by the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes that there is evidence that the Veteran may have a cognitive disorder; however, testing that was conducted in September 2010 was inconclusive because it was determined his self-report of symptoms could not be relied upon.  The Veteran is service-connected for residuals of a head injury and the question of whether he has a cognitive disorder related to this injury is addressed in the REMAND section of this decision.  For the purposes of evaluating his psychiatric disorder, the Board will focus on the symptoms attributable solely to his schizoaffective disorder, which primarily include auditory and visual hallucinations, suspiciousness, depressed mood, irritability, difficulty sleeping, and anxiety.  See, e.g., the September 2010 VA medical opinion.  

In this case, the evidence does not reflect total occupational and social impairment due to the Veteran's psychiatric symptoms.  He did not exhibit symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Moreover, he did not exhibit symptoms of similar severity, frequency, or duration.  

While the Veteran was found to have a borderline IQ and possible cognitive problems, the evidence does not reflect gross impairment in thought processes or communication.  Although he experienced auditory and visual hallucinations, they were not persistent and were essentially nonexistent when compliant with his medication.  Regarding the use of medication, the Board notes the General Rating Formula for Mental Disorders specifically contemplates the ameliorative effect of medication upon a service-connected psychiatric disorder (a noncompensable rating is assigned if that disorder, while formally diagnosed, is not severe enough to interfere with occupational and social functioning or to require continuous medication).  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria). 

To the extent the Veteran exhibited depression and passive suicidal ideation, these symptoms were not so severe as represent a persistent danger of hurting himself.  For the most part, he denied suicidal and homicidal ideation.  His private psychiatrist indicated that the Veteran appeared disheveled and unkempt, but it is unclear from these records whether he was maintaining minimal personal hygiene.  In a January 2009 letter, the same private psychiatrist indicated that the Veteran was taking his medication and stable, able to pay his bills, maintain his household, care for a grandchild, and was competent to handle his funds.  This would suggest that the Veteran was able to perform activities of daily living.  Other evidence indicates that he was clean and appropriately dressed during evaluations.  See, e.g., VA examinations in January 2007, December 2009, and September 2010.  He also did not exhibit memory loss of such severity as to not remember his own name, the names of relatives, or his former occupation.  The Veteran has been married to his wife since 1980, he has reported having good relationships with his two adult children, and he has a relationship with his mother, as evidenced by the fact that she attends medical appointments with the Veteran.  Such evidence is against a finding that the Veteran is unable to establish and maintain effective relationships and thus total social impairment is refuted.  Collectively, the evidence reflects that neither the Veteran's symptoms nor his overall level of impairment more nearly approximate the total occupational and social impairment required for a 100 percent rating.

The Board notes that the GAF scores of 60 that were assigned during the relevant time period are suggestive of less impairment than contemplated in the criteria for a 70 percent rating.  According to the DSM-IV, GAF scores of 51 to 60 are indicate of moderate symptoms.  The GAF scores assigned ranging from 41 to 50 are indicative of serious impairment in social and occupational impairment.  These GAF scores are consistent with the criteria for a 70 percent rating.  In October 2006, an overall GAF score of 32 was assigned; however, this included medical and psychiatric functional impairment.  In November 2007, a GAF score of 40 was assigned; however, the results of that examination are questionable.  It was noted that his overall level of cognitive functional seemed below that expected with someone even with a diagnosed IQ in the borderline range and as noted in the record, the Veteran is a poor historian and has a tendency to provide an inaccurate self-report of symptoms.

In reaching this decision, the Board considered the Veteran's lay statements.  The Veteran is competent to report his psychiatric symptoms, including visual and auditory hallucinations, depression, irritability, difficulty sleeping and concentrating, etc.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As discussed above, however, the Veteran is a notably poor historian and there is evidence that his self-reported symptoms are not accurate.  See September 2010 VA examination.  Under these circumstances, the Board does not find the Veteran's lay statements credible.  Therefore, his statements must be carefully weighed against the other evidence of record.  Here, the Board finds that the Veteran's symptomatology most closely approximates the criteria for a 70 percent rating.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Turning to the threshold inquiry, the Board notes that the criteria of 38 C.F.R. § 4.130 expressly contemplate varying degrees of occupational and social impairment due to a wide variety of symptoms, to include, e.g., marginal insight and judgment, blunted affect, difficulties with memory, thought process deficiencies, difficulty maintaining relationships beyond family members, and an inability to adapt to stressful circumstances.  In this case, even considering the nature of the psychological impairment demonstrated by the record, the rating criteria for psychiatric disorders reasonably describe the Veteran's disability level and symptomatology.  Additionally, the rating criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence, i.e., when there is shown to be total occupational and social impairment.  The discussion above reflects that the symptoms described by the Veteran are contemplated by the applicable rating criteria.  Hence, the evidence compels the conclusion that the degree of impairment in this case does not rise to the level that application of the regular schedular standards are impractical.  Therefore, referral for consideration of an extraschedular rating for disability at issue is not warranted.  38 C.F.R. § 3.321(b)(1).

In consideration of the above, the Board finds that an initial rating in excess of 70 percent rating for schizoaffective disorder is not warranted.  


ORDER

The claim of entitlement to service connection for a left knee disability is reopened. 

Entitlement to service connection for a left hip disability, to include DJD, is denied.

Entitlement to service connection for a low back disability, to include DDD, is denied.

Entitlement to an initial rating in excess of 70 for schizoaffective disorder is denied.


REMAND

A remand is necessary to ascertain the current nature and severity of the Veteran's service-connected residuals of a head injury with headaches.  The protocol for evaluating head injuries or traumatic brain injuries (commonly referred to as TBIs) was revised effective October 23, 2008.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008); codified at 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  In this case, the AOJ considered both the former and revised criteria.  

The residuals of the Veteran's head injury were most recently evaluated in December 2009.  Some psychological and cognitive testing was conducted in September 2010; however, as explained above, this was found to be inconclusive due to the Veteran's inaccurate self-report of symptoms.  During the December 2009 VA examination, the Veteran reported having a variety of problems, including headaches, difficulty concentrating, memory problems, blurred vision, balance issues, dizziness, vertigo, fatigue, speech problems, and problems with judgment and decision-making. See December 2009 VA examination.  It is unclear, however, which symptoms were associated with or considered a residual of his head injury.  Therefore, clarification is needed.  The Board points out that the VA examination worksheet used to evaluate TBIs was updated in May 2010 and will likely provide a better basis for evaluating the Veteran's head injury in light of the amended criteria.

Regarding the reopened claim of entitlement to service connection for a left knee disability, a review of the record reflects that the AOJ has not considered this claim on the merits.  Under these circumstances, and to avoid any prejudice to the Veteran, a remand for AOJ consideration of the claim on the merits, in the first instance, is warranted.  See Bernard, 4 Vet. App. at 394.  

Regarding the Veteran's claim of entitlement to a TDIU, this issue is inextricably intertwined with the increased rating claim and service connection claim.  Therefore, they must be considered together.

Regarding the earlier effective date issue, in the February2007 rating decision, the RO granted service connection for schizoaffective disorder and assigned an initial 70 percent rating effective June 21, 2006.  In a May 2007 statement, the Veteran indicated that he disagreed with the effective date assigned, which the Board interprets as a notice of disagreement (NOD).  The Court has held that an unprocessed NOD should be remanded, not referred, to the AOJ for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a Statement of the Case to the Veteran addressing the claim of entitlement to an earlier effective date for the grant of service connection for schizoaffective disorder.  The Veteran is hereby advised that the Board will not exercise appellate jurisdiction over this issue in the absence of a timely substantive appeal.

2.  Obtain any outstanding treatment records for the Veteran from the Fayetteville VA Medical Center (VAMC) dated since August 2012.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested in item (2) is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals of a head injury with headaches.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examination must be conducted following the protocol in VA's Traumatic Brain Injury Examination Worksheet.  The examination must respond to the instructions contained therein.  The examiner is also specifically requested to identify the symptoms attributable to the in-service head injury and to address the impact of the residuals on his ability to secure and follow substantially gainful employment.  

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the claims, to include the reopened claim of entitlement to service connection for a left knee disability.  If any benefit sought on appeal is denied, provide the Veteran with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


